 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRYAN G. PADILLA,                                 No. 2:18-CV-2803-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 7 and 8), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on the merits (ECF Nos. 11 and

23   16).

24                  The court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                               II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on August 1, 2012. See CAR 376.1 In

 3   the application, plaintiff claims disability began on October 1, 2008. See id. Plaintiff’s claim

 4   was initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5   hearing. After the hearing, an Administrative Law Judge (ALJ) issued an unfavorable decision

 6   dated May 15, 2015. See id. at 177-87. The Appeals Council accepted review and remanded the

 7   matter for further proceedings. See id. at 193-96. On remand, anther administrative hearing was

 8   held on June 8, 2017, before ALJ Carol A. Eckersen. In an October 4, 2017, decision, the ALJ

 9   noted the following regarding the Appeals Council’s remand order:

10                  In its remand order, the Appeal Council directed me to give further
                    consideration to the claimant’s ability to perform past relevant work and
11                  obtain evidence from a vocational expert to clarify the effect of the
                    assessed limitations on the claimant’s occupational base.
12
                    Id. at 15.
13

14                  In her October 4, 2017, decision, the ALJ concluded plaintiff is not disabled based

15   on the following relevant findings:

16                  1.      The claimant has the following severe impairment(s): history of
                            bilateral carpal tunnel release, bilateral ulnar compression and
17                          tendinitis at the elbows, aortic dissection status post grafting and
                            valve replacement, and hepatitis C;
18
                    2.      The claimant does not have an impairment or combination of
19                          impairments that meets or medically equals an impairment listed in
                            the regulations;
20
                    3.      The claimant has the following residual functional capacity: light
21                          work except he can occasionally handle and finger with the right
                            upper extremity;
22
                    4.      Considering the claimant’s age, education, work experience,
23                          residual functional capacity, and vocational expert testimony, there
                            are jobs that exist in significant numbers in the national economy
24                          that the claimant can perform.
25                  See id. at 17-29.
26   After the Appeals Council declined further review on August 30, 2018, this appeal followed.
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on February
28   6, 2019 (ECF No. 10).
                                                      4
 1                                           III. DISCUSSION

 2                  In his opening brief, plaintiff raises one issue and argues the ALJ “improperly

 3   determined that Padilla did not suffer from any severe mental health impairments.”

 4                  To qualify for benefits, the plaintiff must have an impairment severe enough to

 5   significantly limit the physical or mental ability to do basic work activities. See 20 C.F.R. §§

 6   404.1520(c), 416.920(c).2 In determining whether a claimant’s alleged impairment is sufficiently

 7   severe to limit the ability to work, the Commissioner must consider the combined effect of all

 8   impairments on the ability to function, without regard to whether each impairment alone would be

 9   sufficiently severe. See Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996); see also 42

10   U.S.C. § 423(d)(2)(B); 20 C.F.R. §§ 404.1523 and 416.923. An impairment, or combination of

11   impairments, can only be found to be non-severe if the evidence establishes a slight abnormality

12   that has no more than a minimal effect on an individual’s ability to work. See Social Security

13   Ruling (SSR) 85-28; see also Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988) (adopting

14   SSR 85-28). The plaintiff has the burden of establishing the severity of the impairment by

15   providing medical evidence consisting of signs, symptoms, and laboratory findings. See 20

16   C.F.R. §§ 404.1508, 416.908. The plaintiff’s own statement of symptoms alone is insufficient.

17   See id.

18             A.   The ALJ’s Findings

19                  At Step 2, the ALJ evaluated the severity of plaintiff’s alleged impairments. See

20   CAR 17-20. Regarding mental impairments, the ALJ stated:
21                  The claimant’s medically determinable mental impairment of depressive
                    disorder does not cause more than minimal limitations in the claimant’s
22                  ability to perform basic mental work activities and is therefore nonsevere.
23                  The claimant’s treatment record for his depression is very limited. He
                    occasionally reported feeling anxious and depressed in 2011 and was
24                  prescribed antidepressant medication from his primary care physician (Ex.
                    5F/61, 64). However, there was no further evidence in the record
25                  concerning his mental impairments.
26             2
                    Basic work activities include: (1) walking, standing, sitting, lifting, pushing,
     pulling, reaching, carrying, or handling; (2) seeing, hearing, and speaking; (3) understanding,
27   carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
     appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
28   in a routine work setting. See 20 C.F.R. §§ 404.1521, 416.921.
                                                        5
 1                  Because the record was devoid of any mental health treatment, the State
                    agency obtained a consultative psychiatric evaluation in January 2013
 2                  conducted by Wendy M. McCray, Ph.D. During the examination, the
                    claimant reported overdosing on “pills” in 2008 or 2009. At that time, he
 3                  was struggling with depression due to his new hepatitis C diagnosis. The
                    claimant reported problems with sustaining attention and concentration.
 4                  He had interrupted sleep. He felt hopeless regarding his future and a high
                    level of stress due to family. During the mental status evaluation, the
 5                  claimant was cooperative and polite. He was intermittently tearful. He
                    was oriented to person, place, and time. He displayed adequate attention
 6                  and concentration for conversation. He was able to spell a word correctly
                    forward but made an error in reverse. His recent and remote memory
 7                  appeared grossly intact. He was able to recall three out of three items
                    immediately and three out of three items after a short delay. He was able
 8                  to complete simple oral calculations. He indicated that his mood was
                    depressed and his affect was tearful and dysphoric. He admitted to current
 9                  suicidal ideation but denied any plan or intent to acct. His thought process
                    and content were unremarkable. The examiner only noted subjective
10                  cognitive complaints, diminished motivation, low energy, and disrupted
                    sleep. He was diagnosed with major depressive disorder and
11                  polysubstance abuse in reported four-year remission (Ex. 6F).

12                  CAR 18-19.

13   The ALJ also noted the record contained no evidence of abnormal mental findings from any

14   treating source. See id. at 19. Further, the ALJ observed that, despite being prescribed

15   medications in late 2015 – after the first unfavorable decision – plaintiff refused to take them and

16   instead self-medicated with marijuana. See id.

17                  Finally, with respect to the medical opinion evidence concerning the severity of

18   plaintiff’s mental impairment, the ALJ stated:

19                  Based on her evaluation, Dr. McCray opined that the claimant’s ability to
                    relate to others, including co-workers, supervisory personnel, and the
20                  general public in an appropriate manner is unimpaired. His ability to
                    maintain his attention and concentration for simple and one and two-step
21                  tasks appears to be unimpaired. His ability to perform multi-step and
                    higher level cognitive tasks appears to be grossly unimpaired from a
22                  cognitive point of view based upon brief mental status examination. The
                    claimant’s ability to withstand the stress and pressure associated with
23                  interview and mental status testing was mildly impaired due to his current
                    level of depression (Ex. 6F).
24
                    State agency psychiatric consultant Karen Ying, M.D., (Ex. 1A) agreed
25                  with Dr. McCray’s assessment and found the claimant had no severe
                    mental impairment.
26
                    Id. at 19.
27

28   ///
                                                       6
 1         B.   Plaintiff’s Contentions

 2              Plaintiff argues:

 3                       . . .[T]he ALJ found Padilla did not suffer from a severe mental
                health impairment. AR 18. Specifically the ALJ found that the depressive
 4              disorder did not cause more than minimal limitation in Padilla’s ability to
                perform basic mental work activities. Id. The ALJ reasoned that the
 5              medical record was devoid of any mental health treatment and that the
                State Agency obtained a consultative examination in January 2013. AR
 6              18. However, Padilla did not state that he was seeking mental health
                treatment nor that he was disabled because of a mental health reason –
 7              rather he reported that he was to die because he cannot do anything in
                2013. AR 430. Padilla’s mental health deteriorated to the point which is
 8              why there was a lack of mental health records in 2013. The ALJ noted that
                there was no evidence from his treating sources of abnormal mental
 9              findings on examination in the relevant period, citing to the entire Exhibits
                3F, 5F, 8F, 11F, 13F, 15F, 16F, 17F, 19F, 26F, 28F, 29F, 30F, 32F, and
10              33F.
                        Not so. On October 21, 2015, mental status examination revealed
11              that Padilla exhibited agitated behavior; slowed speech; depressed mood;
                and a sad flat affect. AR 1009, 1031-1032. On December 3, 2015, again
12              mental status examination was not normal and in fact revealed an agitated
                and labile behavior; slowed and pressured speech; a depressed mood; and
13              a sad flat affect. AR 1036-1037. On January 25, 2016, Padilla exhibited on
                mental status examination pressured behavior; an anxious affect and
14              mood; with minimal understanding of own issues as insight. AR 1041-
                1042. Inaccurate characterization of evidence warrants remand:
15              Regennitter v. Commissioner, 166 F.3d 1294, 1297 (9th Cir. 1999)
                (materially “inaccurate characterization of the evidence” warrants
16              remand).
                        Second, the ALJ notes that Padilla reported that despite having
17              antidepressant medications, Padilla did not take them and denied
                psychiatric illness. AR 19. The ALJ misconstrued that treatment note
18              where Padilla denied having mental illness. Padilla did deny that he was
                not depressed, however, Padilla continued to talk in a loud voice using
19              expletives words; and indicated that he is not depressed however cannot
                control his anger. AR 1035-1036. Common sense dictates that if a person
20              is angry, then the common behavior is anger not depression. Further,
                despite stating that, the mental status examination still revealed an agitated
21              and labile behavior; slowed and pressured speech; a depressed mood; and
                a sad flat affect. AR 1036-1037.
22                      Third, the ALJ focuses on a treatment note that showed that it was
                not until September 2015, after receiving an unfavorable decision that
23              Padilla complained of mental health symptoms of “feeling depressed
                merely ‘for a couple of months’ due to being unemployed, finances, and
24              recent death in the family.” AR 19. The lack of mental health treatment
                does not mean Padilla does not have a mental illness. In Olmstead v. L.C.,
25              527 U.S. 581, 608 (1999), Justice Kennedy, filing an opinion concurring
26   ///
27   ///
28   ///
                                                   7
 1   in the judgment, recognized the stigma attached to individuals who suffer
     from mental illness:
 2
            [d]uring the course of a year, about 5.6 million Americans
 3          will suffer from severe mental illness. E. Torrey, Out of the
            Shadows 4 (1997). Some 2.2 million of these persons
 4          receive no treatment. Id., at 6.

 5            The Ninth Circuit itself has held in Nguyen v. Chater, 100 F.3d
     1462, 1467 (9th Cir. 1996) that it is common knowledge that depression is
 6   one of the most underreported illnesses in the country because those
     afflicted often do not recognize that their condition reflects a potentially
 7   serious mental illness. The fact that it took Padilla until 2015 to seek help
     does not mean that his mental illness is not severe. The ALJ is obligated to
 8   review the record as a whole. See Gallant v. Heckler, 753 F.2d 1450, 1456
     (9th Cir.1984) (error for an ALJ to ignore or misstate the competent
 9   evidence in the record in order to justify his conclusion).
              Fourth, the ALJ focused that Padilla did not take his antidepressant
10   medications and was found as an unreliable historian with his story too
     convoluted. AR 19. Padilla did not take his antidepressant medication
11   because he was taking marijuana to treat it instead. AR 1046. As to the
     unreliable historian claim, doctor’s “observations must be ‘read in context
12   of the overall diagnostic picture’ the provider draws.” Ghanim, 763 F.3d at
     1162 (quoting Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir.
13   2001). Despite such statement by the nurse, the mental status examinations
     that followed continued to show abnormal findings.
14            Fifth, the ALJ found that as of January 2016, Padilla endorsed not
     being depressed, having improved, having mild symptoms, with no mental
15   health treatment following such. AR 19. However, the remaining
     treatment notes following that date, all have as an active problem - bipolar
16   affective disorder, clinical depression, mood disorder, and anxiety
     disorder. AR 1139. Finally, statements of improvement must be
17   interpreted with an awareness that improved functioning while being
     treated and while limiting environmental stressors does not always mean
18   that a claimant can function effectively in a workplace. Garrison v.
     Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).
19            Fifth [sic], the ALJ relied on Dr. McCray’s opinion that Padilla
     had mild mental limitations in 2013, and the state agency physician Karen
20   Ying, M.D., opined that in 2013 that Padilla did not suffer from a severe
     impairment. These opinions occurred in 2013. It is legal error for the ALJ
21   to isolate portions of the record. Reddick v. Chater, 157 F.3d at 720
     (requiring that the Commissioner and her ALJs view the record as a whole
22   rather than parceling out a quantum of evidence here and there); Day v.
     Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975) (an ALJ is not permitted
23   to reach a conclusion "simply by isolating a specific quantum of
     supporting evidence."); see also Edlund v. Massanari, 253 F.3d 1152,
24   1159 (9th Cir. 2001) (error for ALJ to "selectively focus[ ] on ...
     [evidence] which tend[s] to suggest non-disability"); Gallant v. Heckler,
25   753 F.2d 1450, 1456 (9th Cir. 1984) (error for ALJ to ignore or misstate
     competent evidence in order to justify his conclusion). The ALJ simply
26   focused on two 2013 opinions, rather then [sic] the entire medical record
     that shows a worsening of mental health, and Dr. Lin opinion that Padilla
27   suffers from depression, anxiety, personality disorder, and psychological
     facts affecting sex. AR 835.
28
                                        8
 1                          The issues materialize because the vocational expert testified that
                    person with the same limitations assessed by the ALJ’s residual functional
 2                  capacity, coupled with mental health limitation of simple repetitive tasks
                    Padilla could not perform the jobs identified under step five. AR 140.
 3                  Since the ALJ found that depression was a non-severe impairment, he did
                    not go through the symptom testimony analysis required under Social
 4                  Security Ruling 16-3p, thus such issue is not waived by Padilla. The ALJ’s
                    assessment under step two contains material legal error. Stout v. Comm’r
 5                  Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006) (reasonable ALJ
                    could reach a different conclusion makes the error material). The court
 6                  should reverse and remand.

 7           C.     Disposition

 8                  The gravamen of plaintiff’s argument is that the ALJ’s residual functional capacity

 9   assessment coupled with a mental limitation to simple repetitive tasks renders him unemployable.

10   While plaintiff has referenced numerous objective findings indicating some kind of mental

11   impairment, he has not pointed to specific objective findings or medical opinions indicating his

12   mental impairment poses more than a minimal limitation on his ability to work in general or his

13   ability to engage in other than simple repetitive work-related tasks in particular. Notably, Dr.

14   McCray’s opinion indicates just the opposite – that plaintiff’s ability to engage in the mental

15   demands of work are unimpaired.3

16                  The court finds plaintiff has not met his burden of showing his mental impairment

17   is severe.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28           3
                    Plaintiff does not challenge the ALJ’s evaluation of the medical opinion evidence.
                                                       9
 1                                        IV. CONCLUSION

 2                 Based on the foregoing, the court concludes that the Commissioner’s final decision

 3   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.     Plaintiff’s motion for summary judgment (ECF No. 11) is denied;

 6                 2.     Defendant’s motion for summary judgment (ECF No. 16) is granted;

 7                 3.     The Commissioner’s final decision is affirmed; and

 8                 4.     The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: October 2, 2019
                                                       ____________________________________
12                                                     DENNIS M. COTA
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     10
